Citation Nr: 1616287	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2004, for the grant of service connection for coronary artery disease (CAD), claimed as a heart disability.  

2.  Entitlement to an initial rating in excess of 30 percent for CAD prior to August 19, 2010, and a rating in excess of 60 percent since. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a Board hearing before a Veterans Law Judge in his July 7, 2014 substantive appeal, VA Form 9.  However, the Veteran withdrew his request for a hearing later that same month.  Accordingly, the Board will proceed with consideration of these claims.

The issues of entitlement to service connection for low back and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed prior May and August 2001 rating decisions, the RO denied service connection for CAD.  He was provided notice of these denials 
 
2.  The Veteran's application to reopen his claim of entitlement to service connection for CAD was received by VA on December 8, 2004.

3.  In a rating decision dated in April 2005, the RO denied to reopen the claim for service connection for CAD, and the Veteran perfected an appeal to the Board.  

4.  In a September 2008 decision, the Board reopened the claim of entitlement to service connection for CAD and remanded the merits of the claim to the RO for additional development.  

5.  An October 2010 rating decision granted service connection for CAD, effective December 8, 2004, the date of receipt of the application to reopen the service connection claim.

6.  Prior to August 19, 2010, the criteria for a disability rating in excess of 30 percent for CAD are not met because he did not present with symptoms such as dyspnea, fatigue, and angina after a workload of between 3 and 5 METs, more than one episode of congestive heart failure in the past year, or left ventricular dysfunction with ejection fraction of 30 to 50 percent. 

7.  Since August 19, 2010, a rating in excess of 60 percent is not warranted because the Veteran has not been found to have congestive heart failure; his workload has not been measured at 3 METs or less during that period; and, he has not had an ejection fraction estimate of 30 percent or less.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 8, 2004, for a grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5108, 5110 (West 2015); 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  Prior to August 19, 2010, the criteria for a rating in excess of 30 percent for service-connected CAD have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017 (2015).

3.  Since August 19, 2010, the criteria for a rating in excess of 60 percent for service-connected CAD have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

Throughout the course of this appeal, the Veteran has been sent several letters that satisfy the duty to notify provisions for the claims.  

The Veteran's service records have been obtained.  Post-service VA treatment records and Social Security Administration (SSA) records have also been obtained.  

The Veteran was provided several VA medical examinations for his claim for an increased rating for CAD.  The Board finds that the various examinations and the opinions contained therein are sufficient evidence for deciding the claim.  The findings are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Earlier Effective Date

The Veteran argues that an earlier effective date is warranted for the grant of service connection for CAD.  He is seeking an effective date back to 2000, when he initially filed his claim for service connection for a heart disability.  

In this case, the basic facts are not in dispute.  In prior May and August 2001 determinations, the RO denied service connection for a heart condition.  The Veteran did not file a timely notice of disagreement with the August 2001 determination, and no new and material evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2015).  On December 8, 2004, he filed an application to reopen a claim of service connection for his heart condition.  In an April 2005 rating decision, the RO denied to reopen the claim on the basis new and material evidence had not been submitted.  The Veteran subsequently perfected his appeal to the Board.  In a September 2008 decision, the Board reopened the Veteran's claim and remanded the merits of the matter to the RO for additional development.  Thereafter, in an October 2010 rating decision, the RO granted entitlement to service connection for CAD, effective from December 8, 2004, the date of receipt of the claim to reopen.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on December 8, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for CAD.

III.  Increase Rating Claim

The Veteran states that it is his belief he is entitled to an initial disability rating in excess of 30 percent for CAD priori to August 19, 2010, and a rating in excess of 60 percent since.  For the reasons noted below, the Board finds the evidence does not support the Veteran's assertions.  

By way of procedural background, as noted above, the RO granted service connection for CAD, effective from December 8, 2004, and assigned an initial rating of 10 percent.  In a subsequent April 2012 rating decision, the RO increased the Veteran's disability rating to 60 percent, effective from August 19, 2010.  Thereafter, a June 2014 rating decision increased the Veteran's initial rating to 30 percent prior to August 19, 2010, and continued the 60 percent rating from that date.  

Here, the Veteran's CAD is currently rated pursuant to Diagnostic Code (DC) 7017.  DC 7017 provides rating for heart disease following coronary bypass surgery.  A 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is warranted if the same symptoms occur after workload of greater than 3 METs but not greater than 5 METs, more than one episodes of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

VA treatment records associated with the Veteran's claims file note consistent complaints of chest pain since 1995.  Further, he underwent a triple bypass in 1999, cardiac catheterization in July 2000, and a stent placement in 2003.  Concerning specifically his CAD, a February 2006 scan showed left ventricular ejection fraction (LVEF) at 76 percent.  LVEF values were noted to be 60 percent in September 2009.  Finally, the results of the September 2009 stress test also showed no unusual soft tissue attenuation.  The treating physician noted that the left ventricle was normal in size at stress and rest.  A June 2014 VA treatment record noted the Veteran was scheduled for a resting SPECT myocardial imaging test, which showed no significant patient motion or unusual soft tissue attenuation.  The left ventricle was also normal in size at stress and rest.  The treating physician noted that the stress treadmill portion of the study was canceled as the Veteran could not walk on the treadmill.

The Veteran was provided an initial VA examination in September 2006 in connection with his claim for service connection for CAD.  The examiner confirmed a diagnosis of coronary artery disease.  The examiner noted the Veteran felt tired and his exercise capacity was low, but the ejection fraction was good.  The Veteran also stated that he could not walk on a treadmill.  The examiner finally noted that a METs level estimate was not available because the Veteran could not walk enough to reach a submax rate.  

The Veteran was next examined in August 2010.  At that time, the Veteran noted symptoms of shortness of breath and chest pain when involved in strenuous activity or prolonged walking/ exercise.  The Veteran also underwent a perfusion study.  The left ventricle was noted to be normal, while the right ventricle was enlarged.  The LVEF was 69 percent.  A METs level estimate was not provided.  

A February 2012 VA examination was also conducted.  The Veteran noted symptoms of dyspnea, fatigue, angina, and dizziness.  The examiner noted the failure of the August 2010 VA examiner to provide an estimated workload METs level and determined that the Veteran presented with a workload of 3 to 5 METs, based on shortness of breath and chest pain with mild exertion.  Finally, LVEF was 74 percent.  

The Veteran was most recently examined in August 2015.  At that time, the Veteran denied any change in the severity of his CAD and also stated that he did not require this examination.  No further clinical findings were noted.  


The Board also notes the Veteran is in receipt of SSA disability benefits in part due to his CAD.  However, the records associated with the award of his SSA disability benefits do not include additional diagnostic readings to warrant an increased rating.  

In light of the above, the Board does the Veteran is not entitled to higher ratings for either period on appeal.  Specifically, a rating in excess of 30 percent prior to August 19, 2010, is not warranted because the Veteran has not been found to exhibit symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray, with a workload of greater than 3 METs but not greater than 5 METs; more than one episodes of acute congestive heart failure in the past year; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In fact, his LVEF was 76 percent in February 2006 and 60 percent in September 2009, both values are well above the range noted.  

Finally, a rating in excess of 60 percent since August 19, 2010, is not warranted because the Veteran has not been found to have congestive heart failure; his workload has not been measured at 3 METs or less during that period; and, he has not had an ejection fraction estimate of 30 percent or less.  Accordingly, the highest rating possible for the period in question is 60 percent based on the Veteran's ejection fraction results.  38 C.F.R. § 4.104, DC 7017.

Additional Considerations

In reaching the above determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's CAD that would render the schedular criteria inadequate.  The Veteran's main symptoms, as discussed above, were specifically contemplated in the schedular ratings that were assigned, and served, in part, as the basis for the staged increased ratings assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, the Veteran established his entitlement to a TDIU, effective from August 19, 2010.  The Board does not find the evidence of record is sufficient to establish the Veteran's entitlement to a TDIU prior to August 2010 as neither the Veteran nor the representative have asserted that he is entitled to this benefit prior to that time.  


ORDER

Entitlement to an effective date earlier than December 8, 2004, for service connection for CAD, is denied.

Prior to August 19, 2010, a disability rating in excess of 30 percent for service-connected CAD is denied.

Since August 19, 2010, a disability rating in excess of 60 percent for service-connected CAD is denied.



REMAND

The Board finds that additional development regarding the Veteran's claims for low back and right knee disabilities is necessary prior to adjudication of his claims.  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative joint disease (DJD) of the low back and right knee calcifications.  See March 2009 and February 2012 VA Compensation Examinations.  In addition, the Veteran's VA treatment records dated through June 2014 note x-ray confirmation of both DJD of the low back and right knee calcifications, as well as the Veteran's subjective complaints of pain associated with those disabilities.  

Further, the Veteran's service treatment records also noted a complaint of right knee pain in March 1972, but no specific pathology or resulting diagnosis was provided.  There are also several complaints of low back pain following the Veteran's involvement in a motor vehicle accident in 1973.  Thereafter, in June 1974, a service personnel record noted the Veteran was placed on light duty as a result of his diagnosed chronic low back strain.  Nevertheless, the Veteran's November 1973 separation examination failed to note any diagnosed low back or right knee disabilities.  

Therefore, the determinative question is whether the Veteran's diagnosed DJD of the low back and right knee calcifications are related to his military service and, specifically, to the noted in-service complaints of pain.

As to this determinative issue, the Veteran was scheduled for a VA examination on March 2, 2009.  The VA examiner noted a review of the claims file was not conducted.  As such, aside from providing the diagnosis of mild DJD and calcifications of the right knee, no opinions as to the etiology of the diagnosed disorders were provided.  Thereafter, an addendum opinion was provided, dated March 3, 2009.  

Concerning the etiology of the low back disability, the VA examiner noted the several in-service complaints and treatment for a low back strain.  However, it was also stated that the Veteran's in-service strain was musculature in nature, whereas the Veteran's disability appeared to be more of an arthritis type problem.  As such, the examiner concluded that the Veteran's DJD of the low back is not likely due to the Veteran's in-service complaints but is, rather more than likely secondary to normal lifestyle and aging process.

As for the right knee disability, the examiner again noted the in-service complaints and treatment of the right knee in March 1972.  The examiner stated the only current disability is calcification, which is a normal aging process.  There was evidence of some swelling in the knee, but the ligaments were intact and the Veteran had full range of motion on examination.  As such, it does not appear to be secondary to the injury during active duty.  

Due to the fact that the VA examiner did not have the Veteran's claims file during the in-person examination, the Board finds that March 2009 examination and addendum opinion are inadequate for determining the nature and etiology of the claimed disorders.  As such, new examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the AOJ also should attempt to obtain any VA or private treatment records not currently associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his low back and right knee disabilities since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for the appropriate examinations to determine the nature and etiology of his low back and right knee disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not that any identified low back and right knee disabilities, are related to active service or any incident of service, to include his noted in-service complaints and treatment pertaining to both his low back and right knee. 

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


